ORrINAL                                                  12/15/2020




           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                        DA 19-0704
                                                                     FILED
JACOB SMITH,
                                                                     OEC 1 5 2020
            Petitioner and Appellant,                             Bowen Greenwood
                                                                Clerk of Supreme Court
                                                                   State of IVInntana

      v.                                                   AMENDED ORDER

STATE OF MONTANA,

            Respondent and Appellee.


       This Court reviews briefs to ensure compliance with Rules 11 and 12 of the
Montana Rules of Appellate Procedure. After reviewing the Appellant's opening brief
filed on December 14, 2020, this Court has determined that the brief does not comply
with the Rules and must be resubmitted.
       M. R. App. P. 12(1)(a) states, "The brief of the appellant shall contain under
appropriate headings and in the order here indicated: (a) A table ofcontents, with page
references, and a table of cases (alphabetically arranged), statutes and other authorities
cited, with references to the pages of the brief where they are cited."(Emphasis added.)
Appellant's opening brief does not contain a table of contents with the referenced cases
and statutes relied upon.
       Additionally, M. R. App. P. 12(1)(d) states, "A statement of the facts relevant to
the issues presented for review, with references to the pages or the parts of the record at
which material facts appear." (Emphasis added.) Appellant's opening brief not only
neglected a statement of the facts section, but also contained no references to the record
material to this matter.
       Appellant's opening brief also lacks a certificate of compliance, which is required
pursuant to M. R. App. P. 11(4)(e). The rule states, "A brief must be accompanied by
certification of compliance which states the docurnent's line spacing and states either:(1)
the document is proportionally spaced, together with the typeface, point size, and word
count; or (2) the document uses a monospaced typeface, together with the number of
characters per inch and word count, or, the number of counted pages . . . ." Appellant's
opening brief did not contain a certificate of compliance.
      Because Appellant's opening brief was written using a Typewriter, the brief
cannot exceed 30 pages. M. R. App. P. 11(4)(b). Due to the additions of a table of
contents and a statement of fact section, required of Appellant pursuant to the rules listed
above, Appellant should be cautious that his re-filed opening brief rnust still meet the
length requirements; meaning it shall not exceed 30 pages.
Therefore,
      IT IS ORDERED that the signed original and nine copies of the referenced brief
be returned for revisions necessary to comply with the specified Rules;
      IT IS FURTHER ORDERED that a signed original and nine copies of the revised
brief ordered herein be filed within twenty (20) days of the date of this Order with the
Clerk of this Court and that one copy of the revised brief be served on each counsel of
record;
       IT IS FURTHER ORDERED that no changes, additions, or deletions other than
those specified in this Order may be made to the brief as originally filed;
       IT IS FURTHER ORDERED that the postage costs for returning the referenced
copies of Appellant's brief will be billed to the Appellant, appearing pro se, by the Clerk
of this Court and shall be due and payable upon receipt; and
       IT IS FURTHER ORDERED that the times for any subsequent briefing contained
in M. R. App. P. 13 shall run frorn the date of filing ofthe revised brief.
       The Clerk of this Court is directed to mail a true copy of this Order to Appellant
and to mail a true copy of this Order to all counsel upon whom the brief was served.
       DATED this ri%-day of Decernber, 2020.
                                                         For the Court,




                                                                        Justice